Hurt, Judge.
This is a conviction for card playing. The charging part of the indictment is as follows: “Did then and there unlawfully play at a game with cards in a public place, to wit: In the room hack of the Gilt Edge saloon.” .
At a former day of this term, in the case of Jackson v. The State, ante, page 373, this court passed upon an indictment containing the same charge as that in this case, and held the same insufficient. Upon authority of that case and the following others, the indictment in this case is also held insufficient: Shihagan v. The State, 9 Texas, 430; Alvey v. The State, 26 Texas, 155; Ellsberry v. The State, 41 Texas, 158; Millican v. The State, 25 Texas, 644; State v. Barnes, 25 Texas, 654.
Because of the insufficiency of the indictment, the judgment is reversed and the prosecution dismissed.

Sever sea ana aismissed.

Opinion delivered June 21, 1884.